Attorneys in Violation of Judiciary Law § 468-a. Committee on Professional Stds., Now Known as Attorney Grievance Comm. for the Third Jud. Dept., Petitioner; Mark Adam Goldstein, Respondent (2017 NY Slip Op 06043)





Attorneys in Violation of Judiciary Law § 468-a. Comm. on Professional Stds., Now Known as Attorney Grievance Comm. for the Third Jud. Dept., Petitioner; Mark Adam Goldstein, Respondent


2017 NY Slip Op 06043


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

[*1]In the Matter of Attorneys in Violation of Judiciary Law § 468-a. Committee on Professional Standards, Now Known as Attorney Grievance Committee for the Third Judicial Department, Petitioner; Mark Adam Goldstein, Respondent. (Attorney Registration No. 2181949)

Calendar Date: June 5, 2017

Before: Garry, J.P., Egan Jr., Clark, Mulvey and Aarons, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for petitioner.
Mark Adam Goldstein, Pittsburgh, Pennsylvania, respondent pro se.

Per CuriamMEMORANDUM AND ORDER
Respondent was admitted to practice by this Court in 1988 and lists a business address in Pittsburgh, Pennsylvania with the Office of Court Administration. By 2009 order, this Court suspended respondent from the practice of law in New York due to conduct prejudicial to the administration of justice arising from his failure to comply with the attorney registration requirements
of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (65 AD3d 1447, 1458 [2009]; see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]). Respondent now applies for reinstatement (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]; Rules of App Div, 3d Dept [22 NYCRR] § 806.16 [a]) and, by correspondence from its Chief Attorney, petitioner opposes respondent's application.
In addition to other requirements (see Matter of Edelstein, 150 AD3d 1531 [2017]; Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]), an applicant for [*2]reinstatement must, as a threshold matter, support his or her application with certain required documentation (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [b]). Here, respondent failed to submit an affidavit sworn to before a notary public or other individual authorized to administer an oath, as has been consistently required by this Court and is now mandated by the Uniform Rules for Attorney Disciplinary Matters (see Matter of Attorneys in Violation of Judiciary Law § 468-a [Enriquez], ___ AD3d ___, 2017 NY Slip Op 05662 [2017]; Matter of Attorneys in Violation of Judiciary Law § 468-a [Smith], ___ AD3d ___, 2017 NY Slip Op 05672 [2017]; see e.g. Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] appendix C)[FN1]. Respondent's application must therefore be denied.
Garry, J.P., Egan Jr., Clark, Mulvey, and Aarons, JJ., concur.
ORDERED that the motion for reinstatement by respondent is denied.
Footnotes

Footnote 1: Petitioner avers that respondent has not responded to its correspondence notifying him of the deficiencies in his application. To the extent that petitioner's correspondence makes additional inquiries concerning other matters raised by respondent's application, we note only that applicants for reinstatement, like all attorneys, have an affirmative obligation to cooperate with grievance committee inquiries (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] appendix C, ¶ 38; see also Matter of Croak, 148 AD3d 1451, 1452 [2017]).